                         Case 2:20-cv-01848-KJD-VCF Document 18
                                                             17 Filed 01/15/21
                                                                      01/12/21 Page 1 of 2




                    1 BRUCE C. YOUNG, ESQ., NV Bar # 5560
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    3 TEL: 702.893.3383
                      FAX: 702.893.3789
                    4 Bruce.Young@lewisbrisbois.com
                      Attorneys for Defendant
                    5 The Anthem Companies, Inc.

                    6

                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                                        DISTRICT OF NEVADA
                   10

                   11 STACIA MCCOY, an individual,                            CASE NO. 2:20-cv-01848-KJD-VCF

                   12                      Plaintiff,

                   13             vs.                                         SECOND JOINT STATUS REPORT
                                                                              REGARDING SETTLEMENT
                   14 THE ANTHEM COMPANIES, INC., a
                      Delaware Foreign Corporation; DOES 1-10,
                   15 business entities, forms unknown; DOES 11-20,
                      individuals; and DOES 21-30, inclusive,
                   16
                                      Defendants.
                   17

                   18            Pursuant to the Minute of Proceedings (ECF No. 14) dated November 23, 2020, the parties
                   19 submitted a Joint Status Report Regarding Settlement (ECF No. 15) requesting additional time to
                   20 finalize the settlement agreement entered into between the parties and submit the stipulation to

                   21 dismiss this action. This Court entered an Order (ECF No. 15) allowing the parties the requested

                   22 twenty-one (21) additional days to finalize the settlement agreement and submit a stipulation to

                   23 dismiss this action.

                   24            The parties have finalized the settlement agreement. However, again due to the holidays and
                   25 COVID-19 related issues, Defendant Anthem has not been able to obtain the settlement checks by

                   26 the expiration of the additional 21-days provided by the Court’s Order. Counsel for Defendant

                   27 Anthem expects to have the settlement checks on Friday, January 15, 2021, at which time those

                   28 checks will be distributed to counsel for Plaintiff and the parties will submit the stipulation to
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4814-1506-1206.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01848-KJD-VCF Document 18
                                                             17 Filed 01/15/21
                                                                      01/12/21 Page 2 of 2




                    1 dismiss this action.

                    2            This request for additional time to exchange the settlement checks and submit the stipulation

                    3 to dismiss this action is made in good faith and not for the purpose of unnecessary delay.

                    4 DATED this 12th day of January, 2021.                    DATED this 12th day of January, 2021.

                    5 LEWIS BRISBOIS BISGAARD & SMITH LLP                      HUTCHINGS LAW GROUP, LLC

                    6
                      /s/ Bruce C. Young                                       /s/ Mark H. Hutchings, Esq.
                    7
                      Bruce C. Young, Esq.                                     Mark H. Hutchings, Esq.
                    8 Nevada Bar No. 5560                                      Nevada Bar No. 12783
                      Attorneys for Defendant                                  Attorneys for Plaintiff
                    9
                      THE ANTHEM COMPANIES, INC.                               STACIA MCCOY
                   10

                   11                                            ORDER

                   12   IT IS ORDERED that by February 1, 2021, the parties must file either dismissal
                        paperwork or an additional joint status report.
                   13
                                                                      IT IS SO ORDERED
                   14
                                                                      DATED: 2:22 pm, January 15, 2021
                   15

                   16

                   17                                                 BRENDA WEKSLER
                                                                      UNITED STATES MAGISTRATE JUDGE
                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4814-1506-1206.1                                   2
